COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION


ACause Number:             01-14-00207-CV
Trial Court Cause
Number:                    2013-45235A
                           Ellen Lumenta, Individually and as Personal Representative of the Estate of Roy Revelino
Style:                     Nawawi, Deceased
                           v Bell Helicopter Textron, Inc., Bell Helicopter Korea Inc., Bell Helicopter Corporation,
                           Bell Helicopter International Inc., Bell Helicopter International Sales Corporation, Pratt &
                           Whitney and United Technologies Corporation
Date motion filed*:        April 3, 2015
                           Motion for Leave to File Motion to Include in the Record the Deposition of Harold
Type of motion:            Barrentine and the Record of the Hearing Transcript of December 16, 2013 Hearing
Party filing motion:       Appellant
Document to be filed:      Motion

Is appeal accelerated?      YES        NO

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Terry Jennings
                           Acting individually          Acting for the Court

Panel consists of

Date: April 14, 2015
     COURT OF APPEALS FOR THE
FIRST DISTRICT OF TEXAS AT HOUSTON

        ORDER ON MOTION